Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00265-CR

                                 Edward Lloyd HUGHES,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. A16695
                      Honorable N. Keith Williams, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that the Kerr County District Clerk delete the assessment of costs
for attorney’s fees in the amount of $4,576.75 from the bill of costs.

       SIGNED March 28, 2018.


                                              _____________________________
                                              Rebeca C. Martinez, Justice